DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “generating at least one trajectory for placement of at least one electrode in the target area of the region of interest based on the segmentation of the target area; and displaying the quantitative map and the at least one trajectory on a display.”
claim 10: “generate at least one trajectory for placement of at least one electrode in the target area of the region of interest based on the segmentation of the target area; and a display for displaying the quantitative map and the at least one trajectory.”

The closest prior art of record is noted as follows:
Ma et al. (Magnetic Resonance Fingerprinting for Target Identification in Deep Brain Stimulation, 2-5 June 2018, American Society for Stereotactic and Functional Neurosurgery 2018 Biennial Meeting, Pages 1-2) discloses the majority of the limitations (acquiring MRF data, comparing the data to a dictionary, generating a quantitative map, segmenting a region of interest in the brain based on the data) in claim 1 and claim 10. However, regarding the limitations in the bullets above, Ma on page 1 states in the Learning Objectives: “By the conclusion of this session, participants should be able to: 1) Describe the new imaging concept MRF, 2) Understand the differences between T1-weighted images and Identify methods for using MRF in [deep brain stimulation] targeting.” No further detail is given, and accordingly, Ma does not clearly disclose the limitations in the bullets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661